Title: To John Adams from Perez Morton, 28 October 1775
From: Morton, Perez,Massachusetts Council,Massachusetts Council, Deputy Secretary
To: Adams, John


      
       Council Chamber, Watertown Octo. 28th. 1775
       Sir
      
      I am directed by the Major part of the Council of this Colony, to acquaint You, that by Virtue of the power and Authority in and by the Royal Charter in the abscence of the Governor and Lieutt. Governor lodged in them, they have seen fit to appoint You, with the Advice and consent of Council, to be first or Chief Justice of the Superior Court of Judicature &c. for this Colony. The inclosed is a List of Your bretheren of the Bench, who are to hold their Seats in the Order therein Arranged. I am further directed, to request Your Honor to signify to the board in writing Your Acceptance or refusal of said appointment, as soon as may be. In the Name and by the Order of the Council.
      
       Perez Morton Dpy. Secre.
      
     